Citation Nr: 0843541	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability manifested 
by dizziness and loss of equilibrium.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2007, a statement of the case 
was issued in August 2007, and a substantive appeal was 
received in August 2007.  The veteran testified at a Board 
hearing in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection is in effect for scar, residual, shell 
fragment wound back of head, and headaches as a result of 
such shell fragment wound.  The veteran has claimed 
entitlement to a disability manifested by dizziness and loss 
of equilibrium, which he claims is due to residuals of his 
shell fragment wound and headaches.  Service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

A May 2006 clinical record reflects a diagnosis of dizziness 
(loss of balance), and the veteran's treating VA medical 
doctor states that it is at least as likely as not related to 
headaches as a result of the shrapnel wound.  Such opinion, 
however, is not accompanied by any rationale.  It is also 
unclear whether the veteran's complaints of dizziness and 
loss of equilibrium constitute a chronic disability.  The 
veteran should be scheduled to undergo a VA examination to 
assess whether he has a chronic disability manifested by 
dizziness and loss of equilibrium, and the etiology of any 
such chronic disability, to include whether it is related to 
his service-connected headaches and/or shrapnel wound to the 
head.  See 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
claimed dizziness and loss of 
equilibrium, and whether any such 
disabilities are related to his service-
connected shrapnel wound to the head 
and/or headaches.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file in 
its entirety, the examiner should opine 
as to the following:

     a)  Does the veteran have a chronic 
disability manifested by dizziness and/or 
loss of equilibrium?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any chronic disability manifested by 
dizziness and/or loss of equilibrium was 
caused by, or aggravated by, 
symptomatology related to the veteran's 
service-connected residuals of shell 
fragment wound to back of head and/or 
headaches?  A rationale for such opinion 
is requested. 

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection issue 
on appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




